Citation Nr: 1823174	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-18 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability with sciatica.

2. Entitlement to service connection for a left hand or wrist disability, to include carpal tunnel syndrome.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 




INTRODUCTION

The Veteran served honorably on active duty with the United States Army from February 1971 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.  

This case was previously remanded for additional development by the Board in July 2015 and September 2017.  In remanding the issues of service connection for a left wrist/hand disability and service connection for a low back disability, the Board noted that service personnel records received in August 2014 were relevant to these claims.  Therefore, the Board found that VA must consider these claims without regard to the finality of a January 2004 rating decision, which had denied service connection for these issues.  38 C.F.R. § 3.156(c) (2017).


FINDINGS OF FACT

1. The Veteran's low back disability did not have its onset in service and is not etiologically related to service. 

2. The Veteran's left hand or wrist disability did not have its onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not established. 38 U.S.C.           §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2017). 

2. Service connection for left hand or wrist disability is not established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his low back and left wrist/hand disabilities are due to service in that he had to carry around a very heavy toolbox and that he injured his low back and left wrist/hand in the course of his duties as an aircraft pneudraulic repairman.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

As explained above, the Veteran reports that he injured his back in service during the course of his duties as a mechanic.  Further, the Veteran has a current diagnosis of lumbar degenerative disease, a form of arthritis.  Therefore, the first two elements of service connection, a current disability and an in-service injury, are met. Shedden, supra.  

The analysis now moves onto whether the Veteran's current disability is related to his in-service injury.  The Veteran's service treatment records, post-service treatment records, examinations, and lay reports have been examined in connection with his claim.  

The Board notes that the medical records contain complaints of chronic back pain dating back to 1997.  In a VA examination at that time, the Veteran stated that he had back pain the whole time he was in service, but could not point to a specific incident.  When he got out of service, his pain continued and started to seek chiropractic treatment around 1981 and continued treatment for 16 more years.  At this examination, no firm diagnosis of a back disability was provided.  

The Board notes that the Veteran's service treatment records are silent for any complaints of back pain or injury.  However, the Veteran did complain of other various injuries and illnesses while in service.  Further, the chiropractic treatment reported by the Veteran is not available for review. 

In a VA examination in March 2015, the following history was obtained: the Veteran continued to complain of chronic back pain and was treated conservatively until 2005 when he was diagnosed with arthritis of the lower spine.  An MRI showed cervical and lumbar spinal stenosis.  After examination, the VA examiner gave the opinion that it was less likely than not that the back condition was caused by service because the Veteran's service treatment records do not mention low back pain and he reported back pain after separation.  Because this opinion did not address the treatment that immediately followed service, a new opinion was ordered. 

In November 2017, an updated VA opinion was provided after reviewing the Veteran's entire file.  The VA examiner once again noted that there is no mention of back pain in service and the earliest mention of back pain is the February 1997 examination.  The examiner noted that his current lumbar degenerative disease is the result of chronic weight bearing on the lumbar disc mechanism over a lifetime.  Further, the chiropractic treatment that the Veteran engaged in started in 1981, six years after service.  Therefore, the Veteran's low back disability is less likely than not related to service. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for low back pain because there is no nexus to connect the present disability to service.  The Board notes that the Veteran's service treatment records are silent as to any treatment, diagnosis, or complaints of problems with the Veteran's lower back while in service.  

The Board accords great probative weight to the November 2017 VA examiner's opinion that the Veteran's low back pain was not incurred in nor a result of the Veteran's service as it is predicated on a detailed review of the records, including his service treatment records and VA examinations.  The VA examiner's opinion sufficiently addresses the potential link between the present low back pain and service, and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that his low back pain is related to his military service and that he had treatment soon after service.  Lay witnesses are competent to provide testimony or statements relating to treatment, symptoms, or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno, at 470.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his low back pain and service.  Moreover, he has offered only conclusory statements on the same.  

While the Board finds that the Veteran is competent to report the chiropractic treatment he received, the Veteran has not identified any medical records that give an opinion linking this treatment to any injury or condition present while in service.  Further, despite medical treatment for several other conditions in service, there are no mentions of back pain in service which undermines the credibility of the Veteran's reports of low back pain that started in and continued soon after service.  

Based on the foregoing, the Board finds that service connection is not warranted for low back pain.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Left Wrist/Hand Condition

The Veteran reports that he injured his left hand/wrist in the course of his duties as a mechanic, while in service.  Further, the Veteran has a current diagnosis of left hand muscle wasting, second to ulnar neuropathy.  Therefore, the first two elements of service connection, a current disability and an in-service injury, are met. Shedden, supra.

The analysis now moves onto whether the Veteran's current disability is related to his in-service incident.  The Veteran's service treatment records, post-service treatment records, examinations, and lay reports have been examined in connection with his claim.  

The Board notes that the Veteran's service treatment records are silent for any complaints of left hand/wrist pain or injury.  However, the Veteran did complain of other various injuries and illnesses while in service.  

The Board notes that the Veteran has complained of left hand/wrist pain back to his first application for left hand/wrist pain in 2003.  In a VA examination in October 2003, the Veteran stated that he had developed carpal tunnel syndrome (CTS) in the mid-1990's, which he associated with his duties as a mechanic.  The examiner noted that the Veteran complained of numbness and tingling in his hand which is not associated with CTS and was most likely some other condition, but without further nerve conduction studies, the exact diagnosis could not be identified by the examiner.  Ultimately, the examiner gave the opinion that the left hand/wrist condition did not have its onset until the mid-1990s and the examiner "did not feel it would have been caused by his hydraulic mechanic work while [the Veteran] was in the service from 1971 to 1975.  The time span between his service and symptoms would seem to exclude the condition as being related to service."

The Veteran's left hand/wrist pain was brought up again in May 2011.  In a June 2011 nerve conduction study, the Veteran was diagnosed with severe left cubital tunnel syndrome and mild left carpal tunnel syndrome.  

In connection with the June 2015 remand, the Veteran had a VA examination in March 2016.  The Veteran was diagnosed with ulnar nerve entrapment, recurrent, left elbow.  However, because it was not a hand or wrist condition, the VA examiner found there was no sufficient pathology to render a diagnosis.  

In a follow-up VA examination after the September 2017 remand, an opinion was offered in November 2017.  The VA examiner noted a diagnosis of "left hand muscle wasting second to ulnar neuropathy" which was 30 years after military service.  Further, the examiner noted "the chronicity of the diagnosis of left (hand or wrist) disability is not supported by the objective medical evidence."  Therefore, the examiner gave the opinion that it is less likely than not that the left hand/wrist disability is related to service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a left hand/wrist condition because there is no nexus to connect the present disability to service.  The Board notes that the Veteran's service treatment records are silent as to any treatment, diagnosis, or complaints of problems with the Veteran's left hand while in service.  Relevant post-service treatment records reflect that the proper diagnosis for the Veteran's disability, left hand muscle wasting, second to ulnar neuropathy, was first assessed in June 2011, 36 years after his discharge from service. 

The Board accords great probative weight to the October 2003 and November 2017 VA examiners' opinions that the Veteran's left hand/wrist condition was not incurred in nor a result of the Veteran's service as it is predicated a detailed review of the records, including his service treatment records and VA examinations.  The VA examiners' opinions sufficiently address the potential link between the present left hand/wrist condition and service, and contain clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that his left hand/wrist condition is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno, at 470.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his left hand/wrist condition and service.  Moreover, he has offered only conclusory statements on the same.

Based on the foregoing, the Board finds that service connection is not warranted for left hand/wrist condition.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied. 

Service connection for left hand or wrist disability is denied.  



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


